        Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.

 NOTICE OF FILING OF AFFIDAVITS IN SUPPORT OF INTERVENOR-
    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
        EMERGENCY MOTION FOR INJUNCTIVE RELIEF
           Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 2 of 8




      Intervenor-Defendants Democratic Party of Georgia, Inc. (“DPG”), DSCC,

and DCCC (together, “Intervenors”) hereby give notice of filing of the following

sworn affidavits offered in support of their Response in Opposition to Plaintiffs’

Emergency Motion for Injunctive Relief.

      1.       Attached hereto as Exhibit 1 is a true and correct copy of the Affidavit

of Shameika Vailes, a DPG-credentialed recount observer for Fulton County.

      2.       Attached hereto as Exhibit 2 is a true and correct copy of the Affidavit

of Angela Thomas, a DPG-credentialed recount observer for Fulton County.

      3.       Attached hereto as Exhibit 3 is a true and correct copy of the Affidavit

of Kimberly Brandon, a DPG-credentialed recount observer for Cobb County.

      4.       Attached hereto as Exhibit 4 is a true and correct copy of the Affidavit

of Doris Sumner, a DPG-credentialed recount observer for Gwinnett County.

      5.       Attached hereto as Exhibit 5 is a true and correct copy of the Affidavit

of Robin Lourie, a DPG-credentialed recount observer for Fulton County.

      6.       Attached hereto as Exhibit 6 is a true and correct copy of the Affidavit

of Olivia Alston, a DPG-credentialed recount observer for Fulton County.

      7.       Attached hereto as Exhibit 7 is a true and correct copy of the Affidavit

of Russell Cason, a DPG-credentialed recount observer for Fulton County.




                                          -2-
           Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 3 of 8




      8.       Attached hereto as Exhibit 8 is a true and correct copy of the Affidavit

of Steve Young, a DPG-credentialed recount observer for DeKalb County.

      9.       Attached hereto as Exhibit 9 is a true and correct copy of the Affidavit

of Beth Graham, a DPG-credentialed recount observer for Fulton County.

      10.      Attached hereto as Exhibit 10 is a true and correct copy of the Affidavit

of Rebecca Short, a DPG-credentialed recount observer for Fulton County.

      11.      Attached hereto as Exhibit 11 is a true and correct copy of the Affidavit

of Sara T. Ghazal, a DPG-credentialed recount observer for Cobb County.

      12.      Attached hereto as Exhibit 12 is a true and correct copy of the Affidavit

of Sharon Zydney, a DPG-credentialed recount observer for Henry County.

      13.      Attached hereto as Exhibit 13 is a true and correct copy of the Affidavit

of Komal Patel, a DPG-credentialed recount observer for Clayton County.

Dated: December 5, 2020                     Adam M. Sparks
                                            Halsey G. Knapp, Jr.
                                            Joyce Gist Lewis
                                            Susan P. Coppedge
                                            Adam M. Sparks
                                            KREVOLIN AND HORST, LLC
                                            One Atlantic Center
                                            1201 W. Peachtree Street, NW, Ste. 3250
                                            Atlanta, GA 30309
                                            Telephone: (404) 888-9700
                                            Facsimile: (404) 888-9577
                                            hknapp@khlawfirm.com



                                           -3-
Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 4 of 8




                             jlewis@khlawfirm.com
                             sparks@khlawfirm.com

                             Marc E. Elias*
                             Amanda R. Callais*
                             PERKINS COIE LLP
                             700 Thirteenth Street, N.W., Suite 800
                             Washington, D.C. 20005-3960
                             Telephone: (202) 654-6200
                             Facsimile: (202) 654-6211
                             MElias@perkinscoie.com
                             ACallais@perkinscoie.com

                             Kevin J. Hamilton*
                             Amanda J. Beane*
                             PERKINS COIE LLP
                             1201 Third Avenue, Suite 4900
                             Seattle, WA 98101-3099
                             Telephone: (206) 359-8000
                             Facsimile: (206) 359-9000
                             KHamilton@perkinscoie.com
                             ABeane@perkinscoie.com

                             Matthew J. Mertens*
                             Georgia Bar No: 870320
                             PERKINS COIE LLP
                             1120 NW Couch Street, 10th Floor
                             Portland, OR 97209
                             Telephone: (503) 727-2000
                             Facsimile: (503) 727-2222
                             MMertens@perkinscoie.com

                             Counsel for Intervenors-Defendants

                             *Admitted Pro Hac Vice




                            -4-
        Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 5 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.

                      CERTIFICATE OF COMPLIANCE
        Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 6 of 8




      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of L.R. 5.1, using font type

of Times New Roman and a point size of 14.

Dated: December 5, 2020.                     Adam M. Sparks
                                             Counsel for Intervenor-Defendants
        Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 7 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CORECO JA’QAN PEARSON,
VIKKI TOWNSEND CONSIGLIO,                     CIVIL ACTION FILE NO.
GLORIA KAY GODWIN, JAMES                      1:20-cv-04809-TCB
KENNETH CARROLL, CAROLYN
HALL FISHER, CATHLEEN ALSTON
LATHAM, and BRIAN JAY VAN
GUNDY,

            Plaintiffs,

v.

BRIAN KEMP, in his official capacity as
Governor of Georgia, BRAD
RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of
the Georgia State Election Board, DAVID
J. WORLEY, in his official capacity as a
member of the Georgia State Election
Board, REBECCA N. SULLIVAN, in her
official capacity as a member of the
Georgia State Election Board,
MATTHEW MASHBURN, in his official
capacity as a member of the Georgia State
Election Board, and ANH LE, in her
official capacity as a member of the
Georgia State Election Board,

            Defendants.

                          CERTIFICATE OF SERVICE
        Case 1:20-cv-04809-TCB Document 59 Filed 12/05/20 Page 8 of 8




      I hereby certify that on December 5, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.

Dated: December 5, 2020.                        Adam M. Sparks
                                                Counsel for Intervenor-Defendants
